United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1673
                     ___________________________

                               Charles Evans, III

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                  Nebr Beef; Tony Joy, Nebraska Beef Ltd.

                          lllllllllllllllllllll Defendants

                              Nebraska Beef, Ltd.

                    lllllllllllllllllllll Defendant - Appellee

 Ken Bell; Jerry Beninato; Marvin Schreck; Mike Thatcher; James Timmerman;
                Dolese Tippery; Mario Villarreal; Yas Yokozeki

                          lllllllllllllllllllll Defendants
                                  ____________

                  Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                        Submitted: September 5, 2014
                          Filed: November 7, 2014
                               [Unpublished]
                               ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________
PER CURIAM.

       Charles Evans appeals the district court’s1 dismissal of his lawsuit against his
former employer. After careful review, we conclude that it was proper for the district
court to sanction Evans for willfully disregarding an order compelling discovery, and
that the court imposed an appropriate sanction by dismissing the action without
prejudice, after Evans had been warned of the possibility of dismissal. See Rodgers
v. Curators of Univ. of Missouri, 135 F.3d 1216, 1219, 1221-22 (8th Cir. 1998)
(finding of willful disregard of order is reviewed for clear error; selection of sanction
is reviewed for abuse of discretion; concluding that district court did not abuse its
discretion in dismissing action). We further conclude that the remaining issues raised
by Evans on appeal are meritless. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-